USCA11 Case: 20-13293          Date Filed: 05/27/2021     Page: 1 of 11



                                                                                [PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 20-13293
                              ________________________

                        D.C. Docket No. 1:12-cr-20716-FAM-1



UNITED STATES OF AMERICA,

                                                                       Plaintiff - Appellee,

                                           versus

HORACE COOK,

                                                                   Defendant - Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                      (May 27, 2021)

Before JORDAN, MARCUS, and GINSBURG, * Circuit Judges.

GINSBURG, Circuit Judge:


*
 Honorable Douglas H. Ginsburg, United States Court of Appeals for the District of Columbia
Circuit, sitting by designation.
          USCA11 Case: 20-13293       Date Filed: 05/27/2021    Page: 2 of 11



      Horace Cook, a federal inmate, suffers from hypertension, latent

tuberculosis, and obesity. He moved for “compassionate release,” contending his

conditions create a high risk he will fall seriously ill or die should he contract

COVID-19 in the midst of the unprecedented global pandemic. The United States

District Court for the Southern District of Florida summarily denied Cook’s

motion. Cook appeals, arguing the district court abused its discretion by failing to

explain its reasoning and consider certain statutory factors.

      Because the district court failed to demonstrate it considered the requisite

factors, we hold the district court abused its discretion. Therefore, we vacate the

district court’s order and remand this matter for further proceedings.

                                    I. Background

      On four consecutive days in August 2012, Cook – who was not armed –

robbed the same laundromat three times and a clothing store once. He was charged

with four counts of robbery, 18 U.S.C. § 1951, and pleaded guilty to the fourth. At

sentencing, the district court applied a career-offender enhancement, declined to

depart downward, and sentenced Cook to 151 months in prison. The State of

Florida then prosecuted Cook for the first three robberies. Cook again pleaded

guilty and was sentenced to 56 months. Despite the Florida court’s



                                           2
         USCA11 Case: 20-13293       Date Filed: 05/27/2021    Page: 3 of 11



recommendation to the contrary, the United States Bureau of Prisons decided to

run Cook’s sentences consecutively. Cook has filed numerous unsuccessful

motions for habeas relief under 28 U.S.C. § 2255.

      On August 6, 2020, Cook moved for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), which provides in relevant part:

      The court may not modify a term of imprisonment once it has been
      imposed except that – in any case – the court ... may reduce the term
      of imprisonment ... after considering the factors set forth in [18 U.S.C.
      § 3553(a)] to the extent that they are applicable, if it finds that
      extraordinary and compelling reasons warrant such a reduction ... and
      that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

(formatting modified). Cook asked the district court to reduce his sentence to time

served. He offered three assertedly “extraordinary and compelling reasons”:

(1) the uniquely high risk COVID-19 poses to the incarcerated population; (2) his

obesity, high blood pressure, and latent tuberculosis put him at a high risk of death

or serious illness should he become infected with the coronavirus; and

(3) intervening court decisions mean he would not be subject today to a career-

offender sentencing enhancement, so he is serving a disparately long sentence,

contrary to the guidance in 18 U.S.C. § 3553(a)(6). He also argued several other

§ 3553(a) factors weighed in favor of his release.

      Before the Government filed a response, the district court denied Cook’s

motion with the following order:



                                          3
         USCA11 Case: 20-13293        Date Filed: 05/27/2021    Page: 4 of 11



      THIS CAUSE came before the Court upon defendant’s motion for
      compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), based
      on extraordinary and compelling circumstances and the Court being
      fully advised in the premises, it is

      ORDERED and ADJUDGED that said motion is DENIED. The
      defendant’s age (47 years) and ailments (hypertension, obesity, and
      Latent Tuberculosis) are not extraordinary and compelling
      circumstances for a reduction to “time served.”

United States v. Cook, Case No. 12-20716-CR-MORENO, Order (S.D. Fla Aug.

18, 2020). Cook appealed.

                               II. Standard of Review

      This circuit recently held the abuse-of-discretion standard is appropriate

when reviewing an order granting or denying a motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i). United States v. Harris, 989 F.3d 908, 911

(11th Cir. 2021) (“Because the statute speaks permissively and says that the district

court ‘may’ reduce a defendant's sentence after certain findings and considerations,

the court's decision is a discretionary one that we will review only for abuse of

discretion.”). Indeed, we typically review for abuse of discretion a district court’s

decision on a motion to reduce a prison sentence. Consider two examples: 18

U.S.C. § 3582(c)(2) allows a court to reduce a term of imprisonment if, after the

movant was sentenced, the United States Sentencing Commission lowered the

sentencing range provided in the sentencing guidelines; and 18 U.S.C. § 3583(e)(1)

allows a court to terminate a term of supervised release after one year “if it is



                                           4
           USCA11 Case: 20-13293           Date Filed: 05/27/2021      Page: 5 of 11



satisfied that such action is warranted by the conduct of the defendant released and

the interest of justice.” Each of those provisions, like § 3582(c)(1)(A)(i), expressly

requires the district court to consider some or all the factors stated in 18 U.S.C.

§ 3553(a). See, respectively, United States v. Williams, 557 F.3d 1254, 1256 (11th

Cir. 2009), and United States v. Johnson, 877 F.3d 993 (11th Cir. 2017).

       “Review under an abuse of discretion standard, however, is not simply a

rubber stamp.” Johnson, 877 F.3d at 997 (cleaned up). A district court, we have

held, “must explain its sentencing decisions adequately enough to allow for

meaningful appellate review.” Id. That is true both when first imposing a sentence

and when later deciding whether to grant relief from a sentence. See id.

Additionally, when the Congress expressly requires consideration of § 3553(a)

factors, a district court abuses its discretion if it fails to consider them. 1 As we

have seen, section 3582(c)(1)(A)(i) allows a district court to reduce a defendant’s

term of imprisonment only “after considering the factors set forth in section

3553(a) to the extent that they are applicable.” Therefore, an order granting or

denying compassionate release, “in light of the record, must indicate that the court

considered the [applicable] factors.” Johnson, 877 F.3d at 998; see also Stevens,

2021 WL 1997011, at *6 (observing statutory text identical to that in § 3582(c)(2)


1
 Conversely, a district court is not obliged to consider the § 3553(a) factors when the Congress
has not expressly so required. See United States v. Stevens, ___ F.3d ___, No. 19-12858, 2021
WL 1997011, at *6 (11th Cir. May 19, 2021).


                                                5
         USCA11 Case: 20-13293       Date Filed: 05/27/2021    Page: 6 of 11



mandates consideration of applicable § 3553(a) factors). A district court need not

exhaustively analyze every factor in its order, but it must provide enough analysis

“that meaningful appellate review of the factors’ application can take place.”

Johnson, 877 F.3d at 998

      The Government argues we may affirm on any ground with support in the

record, regardless whether the district court relied upon or even considered it, for

which proposition it cites several cases from this Circuit considering whether a

defendant’s prior conviction constituted a violent crime for the purposes of a

sentencing enhancement. Whether a past crime constitutes a crime of violence is,

however, a question of law. It calls for no discretionary weighing or balancing by

the district court and, as usual with questions of law, our review is de novo, see

United States v. Hall, 714 F.3d 1270, 1271 (11th Cir. 2013). Whether to grant or

deny a motion for compassionate release, by contrast, requires the district court to

weigh and balance various considerations in the first instance. Before granting a

motion, the court must determine whether a movant has offered “extraordinary and

compelling reasons” and whether a reduction or release would be consistent with

the policy statement found at U.S.S.G. § 1B1.13, United States v. Bryant, ___ F.3d

___, No. 19-14267, 2021 WL 1827158, at *13 (11th Cir. May 7, 2021). As

explained above, it must also consider all applicable § 3553(a) factors. Examining




                                          6
         USCA11 Case: 20-13293       Date Filed: 05/27/2021    Page: 7 of 11



and weighing these considerations – which may point in different directions – is

suffused with discretion.

      This circuit has been careful to avoid exceeding our limited role in

reviewing sentencing decisions, United States v. Irey, 612 F.3d 1160, 1223 (11th

Cir. 2010), which are entrusted to the sound discretion of the district court for good

reason. United States v. Rosales-Bruno, 789 F.3d 1249, 1255 (11th Cir. 2015)

(noting district judges “have great advantages over appellate courts when it comes

to sentencing”). “In sentencing, as in other areas,” however, “district judges at

times make mistakes.” Id. at 1256 (quoting Rita v. United States, 551 U.S. 338,

354 (2007)). As with a motion under § 3582(c)(2) or § 3583(e)(1), a district court

abuses its discretion when it decides a motion under § 3582(c)(1)(A)(i) without

considering the applicable statutory factors. If we cannot tell whether a district

court weighed the relevant factors, then we cannot tell whether it abused its

discretion.

                                     III. Merits

      Our task is to determine whether the record shows the district court

considered the applicable § 3553(a) factors. Because the district court did not

conduct a hearing, our only insight into its reasoning must come from its order.

      As explained above, a district court “must explain its sentencing decisions

adequately enough to allow for meaningful appellate review.” Johnson, 877 F.3d



                                          7
          USCA11 Case: 20-13293       Date Filed: 05/27/2021     Page: 8 of 11



at 997. At minimum, we must be able to understand from the record how the

district court arrived at its conclusion, including what factors it relied upon. Id. at

998 (holding “where the order is deficient in explanation, the record must clearly

imply that the relevant factors were considered — enough so that meaningful

appellate review of the factors’ application can take place”). Otherwise, “we must

vacate and remand the case to the district court.” United States v. Douglas, 576

F.3d 1216, 1219 (11th Cir. 2009).

      The record in this case does not demonstrate that the district court

considered the applicable § 3553(a) factors. Cook offered three reasons he claimed

were extraordinary and compelling. The first two related to the risks COVID-19

pose to his health. The district court may have been referring to these obliquely

through its references to Cook’s age and health, but we cannot know because its

order did not even mention COVID-19 or the ongoing pandemic. Cook’s third

reason is that he is now serving a disproportionately long sentence which, if true,

invokes the penultimate factor in § 3553(a). See 18 U.S.C. § 3553(a)(6) (requiring

a sentencing court to consider “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct”). Cook also generally argued other § 3553(a) factors supported granting

his motion. The district court’s order, however, includes nothing to suggest the

court considered, balanced, or weighed any of this.



                                           8
          USCA11 Case: 20-13293        Date Filed: 05/27/2021   Page: 9 of 11



      We do not expect a district court “to articulate [its] findings and reasoning

with great detail.” Irey, 612 F.3d at 1195. But when considering a motion under

§ 3582(c)(1)(A)(i), it “must ensure that the record reflects that it considered the

[applicable] § 3553(a) factors.” Douglas, 576 F.3d at 1220. “Without such

information, we cannot engage in meaningful appellate review and must vacate

and remand.” Id.

      The Government acknowledges Cook’s obesity “presents an extraordinary

and compelling reason for compassionate release in light of the COVID-19

pandemic.” It argues, however, the record demonstrates the § 3553(a) “factors

counsel against compassionate release.” Whether Cook is indeed serving a

disproportionately long sentence – and, if so, whether it would justify

compassionate release – is not for us to decide in the first instance. To undertake

that task ourselves would require us to overstep our limited role in reviewing

sentencing decisions. See Rosales-Bruno, 789 F.3d at 1254-56.

      The Government also claims, albeit without much conviction, the district

court’s statement that it was “fully advised in the premises” suffices to show it

considered all that it must consider. This boilerplate, however, provides no insight

into the district court’s reasoning.

      Finally, the Government notes the district judge was familiar with the record

because he had presided over Cook’s plea, sentencing, and earlier efforts to reduce



                                           9
         USCA11 Case: 20-13293        Date Filed: 05/27/2021     Page: 10 of 11



his sentence. For support, the Government refers to our decision in United States

v. Eggersdorf, 126 F.3d 1318 (11th Cir. 1997). In that case we considered whether

a district court deciding a motion under § 3583(c)(2) abuses its discretion if it

“fail[s] to articulate specifically the applicability – if any – of each of the section

3553(a) factors.” Id. at 1322. We held it does not “as long as the record

demonstrates that the pertinent factors were taken into account.” Id. The record

was sufficient in Eggersdorf’s case because the district judge – who had indeed

presided over the prisoner’s initial sentencing – stated in his ruling that he had

reviewed and “specifically referenced the Government's Opposition, which in turn

cited specific elements that were relevant to the necessary section 3553(a) inquiry

and that were supported by the record.” Id. at 1323. To be sure, both this case and

Eggersdorf involve brief orders written by the original sentencing judge, but

nothing in Eggersdorf suggests a conclusory order is sufficient so long as it was

written by the sentencing judge. For example, in Douglas, we rejected the

government’s reliance upon Eggersdorf because Douglas’s motion “[did] not set

forth the § 3553(a) factors, and there [was] no response from the government at all

nor a sentencing transcript reflecting that the factors were argued by the parties.”




                                           10
          USCA11 Case: 20-13293         Date Filed: 05/27/2021      Page: 11 of 11



576 F.3d at 1220. We are presented here with a similarly threadbare record, and

we cannot simply assume the district court considered all that it must.2

       Because the present record does not allow for meaningful appellate review,

we must VACATE the district court’s order denying Cook’s motion and

REMAND this matter for further proceedings consistent with this opinion.




2
 Because we conclude the present record is insufficient to allow meaningful appellate review,
we do not reach the Government’s argument that one of Cook’s arguments in favor of release is
beyond the scope of what the United States Sentencing Commission has said is extraordinary and
compelling.


                                             11